Title: From John Adams to William Rotch, 13 April 1823
From: Adams, John
To: Rotch, William



Sir
Quincy 13 April 1823

I have received the letter you write me on the 10 April instant and I thank you for it because it gives me an opportunity of making an apology & that is none other than the one you have pointed out viz “old age bordering on second child hood” When I read those letters in the old Colony memorial I regretted those offensive passages & was sincerely glad that the editor had done you justice. Those offensive passages ought to have been suppressed—but though I am some what younger than you I am less fortunate.  I can neither read or write. I am dependent on others for both & in dictating a few lines of a letter my attention & memory sometimes fail me Be assured that I bore no ill will to your name or your family with several of whom I have had an agreeable acquaintance. I am glad that one half of your minutes of the whale fishery are still preserved—it is very desirable that they should be published—Our ages are so nearly alike that we shall never meet in this world but I hope soon to meet you in a better being your friend & humb. Sert

J. A